Citation Nr: 1436161	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-26 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder other than PTSD. 

3.  Entitlement to service connection for diabetes mellitus type II.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in April 2010 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for a psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Korea with the 7th Battalion, 5th Artillery, from March 1969 to May 1970, he did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era, he did not engage in combat with the enemy and he was not exposed to herbicides in service.
 
2.  There is no current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event.   

3.  No disease or chronic symptoms of diabetes mellitus type II were manifested during service or were continuously manifested in the years after service, and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation. 

4.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury or other event in active service

5.  The Veteran injured his knees in service. 

6.  The Veteran did not have a bilateral knee disability diagnosed in active service, he did not have chronic knee symptoms in active service or continuous or recurrent symptoms since service separation, and the knees were normal upon separation examination.   

7.  Bilateral knee osteoarthritis did not manifest within one year of service separation, first manifested many years after service separation, and is not related to disease or injury or other event in active service. 

8.  The Veteran does not have current bilateral hearing loss to an extent recognized as a disability for VA purposes.  

9.  Tinnitus was not first manifested during active service and any current tinnitus is not related to injury, disease, or other event in active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA provided notice letters to the Veteran in December 2009, prior to the initial adjudication of the claims, and in April 2011 and September 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  In January 2010, April 2011, October 2011, January 2012, and December 2012, the Veteran indicated that he had no additional information or evidence to submit in support of his claims.  There is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2009 to 2012 are associated with the claims folder and virtual VA file.  Private medical records are associated with the claims file.  The Veteran was notified that VA received negative responses from Dr. M., the C. Hospital, and the P.G. Hospital.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA examinations of the claimed hearing loss, tinnitus, and PTSD were conducted in February 2010 and May 2010 and a medical opinion was obtained as to whether the Veteran had a current diagnosis of PTSD in September 2012.  The VA examinations were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  In an October 2011 VA Form 9, the Veteran argued that the February 2010 VA audiometric test was not properly conducted and he requested another test.  The Veteran did not provide the reasons for his belief that the test was not properly conducted.  The February 2010 VA audiometric examination report shows that audiometric test was conducted by an audiologist as required by VA regulations.  There is no indication in the report that the test results were inconclusive or invalid.  The Board finds that the Veteran has been afforded adequate examinations and additional examinations are not warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that the Veteran was not afforded VA examinations addressing his claimed diabetes mellitus type II and bilateral knee osteoarthritis.  The Board finds that such examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

A VA examination under the standards of McLendon is not required because there is no competent evidence of knee arthritis or diabetes mellitus type II during active service or a continuity of symptoms since service.  There is no indication of an association between the claimed disorders and service.  The first evidence of the claimed disorders is dated over 30 years after service separation.  There is sufficient competent medical evidence on file for VA to make a decision on the claim. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, diabetes mellitus and sensorineural hearing loss are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

38 C.F.R. § 3.304(f)(3), provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).  

38 C.F.R. § 3.304(f)(3) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the special PTSD personal assault letter should be sent to the veteran in claims for service connection for PTSD based on personal assault as provided by VA policy.

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).

Also, the Department of Defense (DoD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  See Veterans Benefits Administration (VBA) "Fact Sheet" dated in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea. doc).

The law and regulations stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013). 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for PTSD

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran asserts that he has PTSD due to stressor events when he served in Korea.  At the September 2012 VA examination, the Veteran stated that the first day in Korea he got a right ear laceration breaking up a fight, he had to drive a battery commander around and the commander was involved in the black market, he fell out of a jeep, he was sent into a mission in live fire to fix radar, and he was almost attacked by a drunk soldier but the Veteran pretended he was asleep and his friends took the drunk soldier away and nothing happened to the Veteran.  In an October 2011 statement, the Veteran stated that he saw many MIG flyovers.

The service records show that the Veteran served on active duty with the U.S. Army January 1967 to January 1971.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did.  The service records show that the Veteran was stationed in Korea from March 1969 to May 1970 with Battery B or HHB, 7th Battalion (HAWK), 5th Artillery.  The DD Form 214 and personnel records indicate that his military occupation was radar mechanic.  

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.  The Veteran underwent an evaluation for PTSD at the VA in September 2012.  It was noted that the claims folder including the service treatment records and VA treatment records were reviewed.  

The VA psychologist concluded that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The VA psychologist determined that the stressor events described by the Veteran did not meet the Criterion A stressor requirement for PTSD, the Veteran was not exposed to a traumatic event, and the reported events were not adequate to support the diagnosis of PTSD.  The VA psychologist found that the stressor events were not related to the Veteran's fear of hostile military or terrorist activity.  The VA psychologist concluded that the Veteran did not meet the full criteria of PTSD. 

The Board finds the September 2012 VA evaluation report to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychologist considered the Veteran's psychiatric history, interviewed the Veteran, and reviewed the service treatment records.  The VA psychologist specifically addressed whether the Veteran had a current diagnosis of PTSD in accordance with DSM-IV and indicated which PTSD criterion were not met.  The VA psychologist provided a rationale for the conclusion that the Veteran did not have a current diagnosis of PTSD.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.

There is no medical evidence of record which shows a diagnosis of PTSD.  VA mental health treatment records and the private treatment records do not show a diagnosis of PTSD. 

The Veteran himself asserts that he has PTSD due to the stressors event in service.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See DSM-IV, 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

The weight of the evidence shows that the Veteran does not have a diagnosis of PTSD in accordance of DSM-IV.  Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied. 

Analysis: Service Connection for Diabetes Mellitus Type II

The Veteran asserts that service connection should be established for diabetes mellitus type II.  In an October 2001 statement, the Veteran stated that during 1969 to 1970, when serving in the DMZ in Korea, he was in contact with the foliage spray that was used to kill the foliage.  The Veteran asserts that diabetes mellitus was diagnosed in 1984, 15 years after service separation.  

There is competent evidence of a current diagnosis of diabetes mellitus type II.  VA treatment records and private medical records show treatment and diagnosis of diabetes mellitus type II.  See the VA treatment records dated from 2009 to 2011 and the private medical records from Dr. B. dated from 2004 to 2008.  

However, the Board finds the weight of the competent and credible evidence shows that diabetes mellitus type II did not manifest in service, first manifested many years after active service, and is not related to active service.

There is no evidence of diabetes mellitus type II in service or for many years thereafter.  Separation examination in November 1970 indicates that examination of the endocrine system was normal.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type II in active service or within one year after service separation in January 1971.  

The Board finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of chronic or continuous symptoms of diabetes mellitus type II since separation from service until the time of the first clinical diagnosis in 2004.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted. 

The record does not reflect service in Vietnam during the Vietnam era and therefore, service connection for diabetes mellitus type II is not available presumptively based on Vietnam service during the Vietnam era.  38 C.F.R. §§ 3.307, 3.309(e).  

The record shows that the Veteran served in Korea from March 1969 to May 1970.  As noted above, DoD has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal, and engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The service records show that the Veteran served with the 7th Battalion, 5th Artillery.  The evidence does not establish that the Veteran served with one of the units identified by DoD.  Therefore, it is not presumed that he was exposed to herbicides containing Agent Orange during his service in Korea and the presumptions outlined in 38 C.F.R. § 3.309(e) will not apply. 

Review of the record shows that the earliest clinical evidence of diabetes mellitus type II is in January 2004.  See Dr. B.'s private medical records.  The Veteran asserts that diabetes mellitus was diagnosed in 1984 but there are no clinical records showing a diagnosis in 1984.  Even if the Board concedes that diabetes mellitus type II was diagnosed in 1984, this is still 13 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  The Board cannot rely on the Veteran's assertions in this regard because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of diabetes mellitus type II and whether this disease first manifested in active service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested many years after active service and is not related to injury or event in service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type II on a direct and presumptive basis is denied.


Analysis: Service Connection for Bilateral Knee Osteoarthritis

The Veteran contends that the bilateral knee osteoarthritis was caused by an injury in service.  In an October 2011 statement, the Veteran asserted that he injured his knees jumping on and off Hawk missiles.  He also stated that he was required to climb on and off many different radar assemblies and this caused jarring of the knees.  The Veteran indicated that at times, it was 10 degrees below zero in Korea and this affected his knees as well as jumping in and out of trucks.  He also reported that he was bounced out of an overcrowded jeep and injured his knees.  He asserts that he was treated for cuts on his knees.  See the October 2011 VA Forms 9 and statements.     

The Board finds that the Veteran is competent to report sustaining an injury in service since this lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  However, the Board finds that the Veteran's statements alone are not sufficient to establish the extent of the knee injury or a clinical diagnosis in service.  The evidence of record does not establish that the Veteran had the medical training and expertise to render a medical diagnosis.  

Service treatment records do not document any injuries to the knees or a knee injury from falling out of a jeep.  The service treatment records do not document any complaints pertinent to the knees.  The service treatment records show that the Veteran underwent treatment for a sprained right ankle in February 1969, before he was deployed to Korea.  A March 1969 service examination report indicates that examination of the lower extremities was normal.  A June 1969 service treatment record notes that the Veteran sought medical treatment for an injury to the right foot.  At no time in February 1969 or June 1969 did the Veteran report any knee symptoms or injury.  A knee disability was not diagnosed.  A July 1969 service treatment record indicates that the Veteran fell 5 feet off a battery and he had an abrasion on the right side of his face and a laceration on the right flank.  It was noted that he had multiple abrasions on the extremities.  He underwent x-ray examination of the ribs, pelvis, knee and ankle and all were negative.  A July 1969 x-ray examination of the right knee was normal.  An undated service treatment record indicates that the Veteran reported that 4 days prior, he was in a truck and the truck hit a large bump and the Veteran thought he may have injured his side then.  There was some tenderness over the 12th rib.  A knee disability or injury was not documented.   A November 1970 separation examination report indicates that the Veteran denied having swollen or painful joints, arthritis or rheumatism, a bone, joint or other deformity, or a trick or locked knee.  Examination of the lower extremities was normal.  In a January 1971 statement, the Veteran reported that there was no change in his medical condition since separation examination.

The first evidence of complaints of a knee disability is in 2009.  VA treatment records document knee arthralgia and knee pain.  A December 2009 VA treatment record notes that the Veteran reported having bilateral knee pain with no acute injury.  An August 2010 VA x-ray examination revealed advanced osteoarthritis in the left knee and severe osteoarthritis in the right knee.  A May 2011 VA treatment record notes that the Veteran reported having the onset of knee pain in 2000.  An August 2011 VA treatment records shows a diagnosis of bilateral severe medical predominant degenerative changes in the bilateral knees.  

There is no competent evidence of a diagnosis of arthritis of the right knee within one year after service separation in January 1971.  The first clinical evidence of arthritis substantiated by x-ray examination is in August 2010, over 30 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.   

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of knee arthritis in service or since service separation.  The Veteran first asserted that he had a knee disability that began in 1971 in his initial application for compensation benefits dated in December 2009.  The Veteran asserted in July 2010 that he had knee pain since 1970 when he was bounced off a jeep.  However, as discussed in detail above, the service treatment records do not document any report of knee symptoms.  The Veteran denied having any knee symptoms or joint pain upon the November 1970 separation examination.  

The Board finds that the service medical evidence generated at the time of service showing a lack of complaints, treatment, or diagnosis of a knee disability to be more probative than the Veteran's own lay statements that he made in connection with his claim for service connection for a knee disability in 2009 and 2010.  The Board finds that the Veteran's own statements as to the onset of the knee disability to have little or no credibility because the statements are not supported by the service medical evidence, the Veteran first made these statements 30 years after service and the event in question, he first made these statements in connection with his claim for compensation benefits, and his own statements as to the onset of the knee pain are inconsistent.  For instance, a May 2011 VA treatment record notes that the Veteran reported to the health care provider that the onset of the knee pain was in 2000.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds that the weight of the competent and credible evidence establishes that the bilateral knee symptoms of pain first manifested in 2009 and the osteoarthritis was first diagnosed in 2010, and there were no chronic and continuous knee symptoms in service or for 30 years after service until 2009.  The medical evidence of record only documents knee symptoms from 2009.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.  

The weight of the evidence establishes that the bilateral knee disability first manifested in 2009 and bilateral knee osteoarthritis was first diagnosed in 2010, over 30 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson, 230 F.3d at 1333.   

There is no competent evidence to establish a nexus between the current bilateral knee osteoarthritis and service.  The Veteran's own assertions that the bilateral knee arthritis is related to service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms or events such as jumping or climbing, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the arthritis is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

The weight of the competent and credible evidence establishes that the Veteran's current bilateral knee osteoarthritis did not manifest in service, was first diagnosed in 2010 over 30 years after service separation, is not caused by an in-service event or injury, and is not related to active service.  The weight of the competent and credible evidence establishes that the Veteran's knee was normal upon service separation and he did not have any knee symptoms or complaints.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral knee osteoarthritis and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  The Veteran asserts that he was exposed to noise from radar and missiles.  See the February 2010 VA audiometric examination report.  In an October 2011 VA Form 9, the Veteran stated that he worked for three and a half years in a small building and in trailers and he was exposed to high pitched, noisy radar systems.  He stated that to this day, he still had constant ringing in his ears.  Service records show that the Veteran's military occupation was radar mechanic.  The evidence does not establish that the Veteran served in combat and the Veteran does not allege that he served in combat.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The criteria set forth in § 3.385 are not met with respect to hearing impairment of the left and right ears for VA purposes.  The February 2010 VA audiometric examination report indicates that the Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies.  He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent; the speech recognition score for the left and right ears was 96 percent.  The diagnosis was hearing loss, not disabling.  The weight of the competent and credible evidence shows that the Veteran does not currently have bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have current bilateral hearing loss as defined by VA standards.  For hearing loss to exist as a current disability, the provisions of 38 C.F.R. § 3.385 must be met.  See Meedel v. Shinseki, 23 Vet. App. 277, 283 (2009); Hensley, 5 Vet. App. at 158.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Because the weight of the evidence shows that the bilateral hearing loss does not meet the criteria under 38 C.F.R. § 3.385, the claim of service connection for bilateral hearing loss must be denied.  

The Veteran has made a general assertion that he has bilateral hearing loss that is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to a medical diagnosis because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the diagnosis and etiology of hearing loss.  See Kahana, supra.  The question of a medical diagnosis involves a complex medical issue and medical testing that the Veteran is not competent to address or perform.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the February 2010 VA examiner.  There is no competent medical evidence of a diagnosis of bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The claim for service connection for bilateral hearing loss is denied. 

Analysis: Service Connection for Tinnitus

The Veteran contends that he incurred tinnitus in service after being exposed to noise from radar and missiles.  See the February 2010 VA audiometric examination report.  In an October 2011 VA Form 9, the Veteran stated that he worked for three and a half years in a small building and in trailers and he was exposed to high pitched, noisy radar systems.  He stated that to this day, he still had constant ringing in his ears.  Service records show that the Veteran's military occupation was radar mechanic.  The evidence does not establish that the Veteran served in combat and the Veteran does not allege that he served in combat.  

The Board finds that there is competent evidence that establishes that the Veteran currently has tinnitus.  The February 2010 VA examination report shows a diagnosis of tinnitus.  Also, the Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles, 16 Vet. App. at 374-75 (a veteran is competent to testify as to the presence of tinnitus); Jandreau, supra.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established. 

The Board finds that there is competent evidence of in-service noise exposure due to radar and missiles.  The Veteran is competent to report such a history of acoustic trauma, which lies within the realm of his experience.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  The Board considers the Veteran's statements regarding noise exposure to be credible as they are consistent with his service and his military occupation of radar mechanic.   

Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  

The Board finds that the Veteran's statements regarding the onset of tinnitus in active service to lack the credibility necessary to afford it any probative value.  Although the Veteran is competent to report tinnitus symptoms, and hence to identify their onset, his inconsistent statements render his lay testimony not credible.  The service treatment records do not document any complaints, symptoms or findings of tinnitus.  The November 1970 separation examination indicates that the Veteran denied having ear trouble.  Post service medical evidence does not document any complaints of tinnitus until the February 2010 VA examination.  A January 2010 Agent Orange evaluation report indicates that the Veteran denied tinnitus.  The VA treatment records and private medical records do not show treatment for or diagnosis of tinnitus.  Tinnitus is not listed on the active medical history.  The earliest mention of tinnitus in the Veteran's claims file is his December 2009 claim for compensation benefits for tinnitus.  In connection with this claim, the Veteran stated that the tinnitus began in 1971.  

The Board finds that the Veteran is less than credible with regard to his claim of service connection for tinnitus.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  Caluza, 7 Vet. App. at 510-11.  In the present claim, the Veteran has stated that his tinnitus began in service, but he did not mention it in his separation examination in 1970.  The earliest mention of tinnitus by the Veteran was in 2009, over 30 years after service. 

The Board finds that the Veteran's lay assertions alone are not sufficient to establish tinnitus in service and since service.  The Board finds that the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records are contemporaneous with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  The service treatment records indicate that the Veteran specifically denied having ear trouble.  The November 1970 service separation examination report shows that the Veteran had a normal ear examination upon separation from service and no ear complaints.  The Board finds that the service medical evidence and the Veteran's own statements generated at the time of service and the lack of complaints, treatment, or diagnosis of tinnitus in the medical evidence of record for 30 years after service outweigh the Veteran's own lay statements that he made in connection with his claim for service connection for tinnitus.  

There is competent and credible evidence that the Veteran's current tinnitus is not related to service. The audiologist who conducted the February 2010 VA audiometric examination opined that the tinnitus was not caused by or the result of noise trauma in the military because there was no evidence of tinnitus in the service treatment records.  Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the February 2010 VA examiner.  There is no competent medical evidence that relates the current tinnitus to military service. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  The claim for service connection for tinnitus is denied.



ORDER

Service connection for PTSD is denied.  

Service connection for a bilateral knee disability is denied.

Service connection for diabetes mellitus type II is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

Additional development is necessary before the Board can proceed on the merits of the claim for service connection for a psychiatric disorder other than PTSD. There is clinical evidence that the Veteran has current diagnoses of depressive disorder not otherwise specified, anxiety disorder, and dysthymic disorder.  See the September 2012 and May 2010 VA psychiatric examination reports and the August 2011 VA mental health treatment record.  

Review of the record shows that the Veteran received mental health treatment during active service.  The November 1970 separation examination report indicates that the Veteran had treatment at the David Grant USAF Medical Center Mental Health Clinic.  In an October 2011 statement, the Veteran indicated that he was assigned to anger management classes at Travis Air Force Base upon his return from Korea.  In-service mental health treatment records are not associated with the claims file.    

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1).  As part of the duty to assist, VA will make as many requests as necessary to obtain relevant service medical records.  VA will end its efforts to obtain service medical records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The RO should conduct a search for the Veteran's in-service mental health treatment records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).

The record shows that the Veteran currently receives treatment for the claimed disorders at VA.  The RO must make attempts to obtain any records of treatment of the claimed psychiatric disorder dated from October 2012 from the VA healthcare system.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO also must contact the Veteran in order to have him provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA records showing treatment of the claimed psychiatric disorder since service separation. 

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disability.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the National Personnel Records Center and request copies of all of the Veteran's service mental health treatment records from the David Grant USAF Medical Center mental health clinic (from January 1967 to January 1971) and from the Travis Air Force Base (from May 1970 to January 1971).  If records could not be obtained, the RO must document all steps that were taken.

2.  Obtain records of treatment of the claimed psychiatric disorder from October 2012 from the VA healthcare system.

3.  Contact the Veteran in order to obtain all VA and non-VA medical records referable to his treatment of the claimed psychiatric disorder.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

4.  After completing all indicated development, and any additional development, including additional VA examinations, deemed necessary readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


